                  Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 1 of 9



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                             Plaintiff,                    No. 2:19-cv-325
10
                    v.
                                                           COMPLAINT
11
     CHRISTINE REEVES, also known as
12        CHRISTINE NEWMAN

13          and

14   VCARE USA LLC,

15                           Defendants.

16          Plaintiff, the United States of America, by and through its undersigned attorneys, brings

17   this complaint against Defendants CHRISTINE REEVES, also known as CHRISTINE

18   NEWMAN, and VCARE USA LLC, and alleges the following:
19
                                      I. NATURE OF THIS ACTION
20          1.      Starting as early as 2016 and continuing to the present, Defendants have and
21   continue to conduct United States operations of a large-scale technical-support fraud scheme
22   based in India that targets consumers throughout the United States. Defendants have furthered
23   the scheme by collecting money from victims and then transmitting money to accomplices in



      COMPLAINT - 1                                                 UNITED STATES DEPARTMENT OF JUSTICE
                                                                            Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                  P.O. Box 386
                                                                              Washington, DC 20044
                                                                                 (202) 616-0295
                 Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 2 of 9



 1   India and the United States, knowing that their transactions involve the proceeds of a scheme to

 2   defraud and that they promote and further that scheme, as well as conceal the ownership and

 3   control of those proceeds.

 4          2.      The scheme operates by fraudulently inducing consumers to purchase phony or

 5   otherwise misrepresented technical-support services related to computers or other electronic

 6   devices, often by falsely representing to consumers that their devices are infected by software

 7   viruses or other malicious intrusions.

 8          3.      The United States seeks to prevent continuing and substantial injury to the

 9   United States and victims by bringing this action for a permanent injunction and other equitable

10   relief under 18 U.S.C. § 1345. The United States seeks to enjoin the ongoing commission of

11   wire fraud in violation of 18 U.S.C. § 1343 and the ongoing commission of banking law

12   violations as defined in 18 U.S.C. § 3322(d), including money laundering in violation of 18

13   U.S.C. § 1956(a)(1) and international money laundering in violation of 18 U.S.C. § 1956(a)(2).

14                                  II. JURISDICTION AND VENUE

15          4.      This Court has jurisdiction over this action under 18 U.S.C. § 1345 and 28

16   U.S.C. §§ 1331 and 1345.

17          5.      The United States District Court for the Western District of Washington is a

18   proper venue for this action under 28 U.S.C. § 1391(b)(1) & (b)(2) because Defendants are

19   residents of this district and because a substantial part of the events or omissions giving rise to

20   this Complaint occurred in this district.

21                                               III. PARTIES

22          6.      Plaintiff is the United States.

23



      COMPLAINT - 2                                                    UNITED STATES DEPARTMENT OF JUSTICE
                                                                               Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                     P.O. Box 386
                                                                                 Washington, DC 20044
                                                                                    (202) 616-0295
                   Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 3 of 9



 1           7.      Defendant Christine Reeves (“Reeves”), also known as Christine Newman, is a

 2   resident of this district, residing in Gold Bar, Snohomish County, Washington. In connection

 3   with the matters alleged herein, Defendant Reeves transacts and has transacted business in this

 4   district.

 5           8.      Defendant Reeves formed VCare USA LLC (“VCare”), a Washington State

 6   limited liability company, on or about August 9, 2016, with Defendant Reeves as the sole

 7   member of the LLC. Its principal place of business is in Gold Bar, Snohomish County,

 8   Washington. In connection with the matters alleged herein, Defendant VCare transacts and has

 9   transacted business in this district.

10                                             IV. FACTS

11                              A. Defendants’ Ongoing Fraudulent Scheme

12           9.      Since at least 2016, Defendants have conducted U.S. operations of a large-scale

13   technical-support fraud scheme that targets consumers throughout the United States.

14   Defendants further the scheme by processing fraudulently induced consumer payments for the

15   scheme, transmitting proceeds to accomplices in India and the United States, and generally

16   providing a veneer of domestic legitimacy.

17           10.     As part of the scheme, telemarketers in India use telephone numbers, email

18   addresses, and the infrastructure maintained by Defendants to contact consumers and induce

19   them to pay money for phony technical-support services and other false purposes.

20   Telemarketers working for the scheme fraudulently pose as technicians to induce consumers,

21   including principally elderly consumers, to purchase phony or otherwise misrepresented

22   technical-support services, and to make further payments based on additional fraudulent

23   misrepresentations. Telemarketers contact consumers by means such as placing cold calls; and



      COMPLAINT - 3                                                  UNITED STATES DEPARTMENT OF JUSTICE
                                                                             Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                   P.O. Box 386
                                                                               Washington, DC 20044
                                                                                  (202) 616-0295
                  Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 4 of 9



 1   by using pop-up advertisements disguised as security alerts on computers or other electronic

 2   devices that direct consumers to immediately call a telephone number to protect their computer

 3   or other electronic device. The telemarketers often falsely claim to work for or be affiliated

 4   with large, well-known technology companies.

 5          11.     Once a telemarketer has a consumer on the phone, the telemarketer emphasizes

 6   the need for immediate action, and claims that the consumer’s computer is at risk and that the

 7   telemarketer can assist but first needs remote access to the computer or device. Once remotely

 8   connected, the telemarketer purports to confirm the existence of a serious computer virus or

 9   other threat to the consumer’s computer or device, sometimes claiming that hackers have

10   already taken over the consumer’s computer or email accounts. Imparting a sense of urgency,

11   the telemarketer then claims that he will install expensive and high-quality network security

12   software to resolve the threat in exchange for a substantial sum of money.

13          12.     After purportedly installing high-quality network security software, the

14   telemarketer instructs the consumer to pay, generally by personal check or bank transmission to

15   Defendant Reeves or Defendant VCare USA LLC. Each consumer is charged between several

16   hundred and several thousand dollars.

17          13.     At times during the scheme, consumers who have already paid Defendants once

18   for technical-support receive subsequent calls, during which telemarketers working for the

19   scheme give consumers phony new reasons they must purchase additional security software to

20   avoid serious new computer viruses or other threats to their devices.

21          14.     Defendants facilitate the wire fraud scheme by (a) maintaining the schemes’

22   infrastructure, including (b) receiving victim payments and (c) generally providing a veneer of

23   domestic legitimacy.



      COMPLAINT - 4                                                   UNITED STATES DEPARTMENT OF JUSTICE
                                                                              Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                    P.O. Box 386
                                                                                Washington, DC 20044
                                                                                   (202) 616-0295
                  Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 5 of 9



 1                           B. Defendants’ Ongoing Banking Law Violations

 2          15.     Defendants conduct financial transactions to benefit one or more international

 3   fraud schemes, knowing that the money they receive and transmit are obtained fraudulently,

 4   and knowing that their transactions are designed to conceal the schemes.

 5          16.     Beginning at least as early as 2016, Defendants have knowingly and willingly

 6   accepted over $100,000 from multiple sources and then transmitted most of that money to

 7   accomplices.

 8          17.     During 2018 alone, Defendants transmitted tens of thousands of dollars to

 9   accomplices in India.

10
            C. Defendant’s Knowledge of Fraud and Intent to Conceal the Nature, Source,
11                           Location, Ownership, or Control of Proceeds

12          18.     On information and belief, Defendants have engaged in the financial

13   transactions alleged in Paragraphs 7 through 17 with the knowledge that the moneys they

14   receive from and transmit to accomplices are obtained by fraud schemes or other specified

15   unlawful activity.

16          19.     On information and belief, Defendants have engaged in the financial

17   transactions alleged in Paragraphs 7 through 17 with the intent to conceal the nature, source,

18   location, ownership, or control of proceeds.

19
                                          D. Harm to Consumers
20
            20.     Consumers suffer financial losses from the wire fraud scheme and money
21
     laundering facilitated by Defendants. Those victimized by the scheme reside across the United
22
     States. Defendants are continuing to facilitate the technical-support fraud scheme. Absent
23



      COMPLAINT - 5                                                  UNITED STATES DEPARTMENT OF JUSTICE
                                                                             Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                   P.O. Box 386
                                                                               Washington, DC 20044
                                                                                  (202) 616-0295
                  Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 6 of 9



 1   injunctive relief by this Court, Defendants’ conduct will continue to cause injury to consumers

 2   across the United States.

 3
                                        E. Harm to the United States
 4
            21.     The United States is suffering continuing and substantial injury from
 5
     Defendants’ wire fraud and banking law violations.
 6
            22.     Defendants are continuing to facilitate wire fraud and banking law violations.
 7
     Absent injunctive relief by this Court, Defendants will continue to cause continuing and
 8
     substantial injury to the United States and victims.
 9

10                                               COUNT I

11                                (18 U.S.C. § 1345 – Injunctive Relief)

12          23.     The United States re-alleges and incorporates by reference Paragraphs 1 through

13   22 of this Complaint as though fully set forth herein.

14          24.     By reason of the conduct described herein, Defendants have violated, are

15   violating, and are about to violate 18 U.S.C. § 1343 by executing a scheme and artifice to

16   defraud for obtaining money or property by means of false or fraudulent representations with

17   the intent to defraud, and, in so doing, use interstate and foreign wire communications.

18          25.     By reason of the conduct described herein, Defendants have committed, are

19   committing, and are about to commit banking law violations as defined in 18 U.S.C. § 3322(d),

20   including money laundering with intent to promote the carrying on of a specified unlawful

21   activity and to conceal in violation of 18 U.S.C. § 1956(a)(1)(A) & (B)(i), and international

22   money laundering with intent promote the carrying on of a specified unlawful activity and to

23   conceal in violation of 18 U.S.C. § 1956(a)(2)(A) & (B)(i).



      COMPLAINT - 6                                                  UNITED STATES DEPARTMENT OF JUSTICE
                                                                             Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                   P.O. Box 386
                                                                               Washington, DC 20044
                                                                                  (202) 616-0295
                     Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 7 of 9



 1             26.      Because Defendants are committing or about to commit wire fraud contrary to

 2   18 U.S.C. § 1343 and banking law violations as defined in 18 U.S.C. § 3322(d), the United

 3   States is entitled, under 18 U.S.C. § 1345, to seek a preliminary and permanent injunction

 4   restraining all future fraudulent conduct and all future banking law violations and any other

 5   action that this Court deems just to prevent a continuing and substantial injury to the United

 6   States and consumers.

 7             27.      As a result of the foregoing, Defendants’ conduct should be enjoined pursuant to

 8   18 U.S.C. § 1345.

 9                                         V. PRAYER FOR RELIEF

10             WHEREFORE, Plaintiff, United States of America, requests of the Court the following

11   relief:

12                   A. That the Court issue a preliminary and permanent injunction, pursuant to 18

13                      U.S.C. § 1345, ordering that Defendants, their agents, officers, and employees,

14                      and all other persons or entities in active concert or participation with them are

15                      restrained from:

16                          (1) using wire communications in interstate or foreign commerce for the

17                              purpose of executing any scheme and artifice to defraud, or for obtaining

18                              money or property by means of false or fraudulent pretenses,

19                              representations, or promises;

20                          (2) conducting or purporting to conduct any consumer technical-support

21                              services; and

22

23



      COMPLAINT - 7                                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                                                  Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                        P.O. Box 386
                                                                                    Washington, DC 20044
                                                                                       (202) 616-0295
               Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 8 of 9



 1                    (3) engaging, participating, or assisting in money laundering, international

 2                          money laundering, structuring transactions to evade transaction reporting

 3                          requirements, and any money transmitting business; and

 4            B. That the Court order such other and further relief as the Court shall deem just

 5                and proper.

 6
                  Respectfully submitted this 5th day of March, 2019.
 7

 8                                                GUSTAV W. EYLER
                                                  Acting Director
 9                                                Consumer Protection Branch

10                                                By: /s/ Daniel K. Crane-Hirsch
                                                  Daniel K. Crane-Hirsch
11                                                Consumer Protection Branch
                                                  United States Department of Justice
12                                                P.O. Box 386
                                                  Washington, DC 20044
13                                                Tel.: 202-616-8242
                                                  Fax: 202-514-8742
14                                                Email: daniel.crane-hirsch@usdoj.gov

15                                                BRIAN T. MORAN
                                                  United States Attorney
16
                                                  /s/ Kayla C. Stahman
17                                                KAYLA C. STAHMAN, CA #228931
                                                  Assistant United States Attorney
18                                                United States Attorney’s Office
                                                  700 Stewart Street, Suite 5220
19                                                Seattle, Washington 98101-1271
                                                  Phone: 206-553-7970
20                                                Fax:     206-553-4067
                                                  Email: kayla.stahman@usdoj.gov
21
                                                  Counsel for United States of America
22

23



     COMPLAINT - 8                                                   UNITED STATES DEPARTMENT OF JUSTICE
                                                                             Consumer Protection Branch
     CASE NO. 2:19-cv-325
                                                                                   P.O. Box 386
                                                                               Washington, DC 20044
                                                                                  (202) 616-0295
                Case 2:19-cv-00325 Document 1 Filed 03/05/19 Page 9 of 9



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that he is an employee in the Office of the United

 3   States Attorney for the Western District of Washington and is the person of such age and

 4   discretion as to be competent to serve papers;

 5          It is further certified that on this day, I mailed by United States Postal Service said

 6   pleading to Defendants, addressed as follows:

 7          Christine Reeves
            VCare USA LLC
 8          15606 Goldbar Dr.
            Gold Bar, WA 98251-9572
 9

10          Dated this 5th day of March, 2019.

11                                                 /s/ Thomas Everett
                                                   THOMAS EVERETT
12                                                 Paralegal
                                                   United States Attorney’s Office
13                                                 700 Stewart Street, Suite 5220
                                                   Seattle, Washington 98101-1271
14                                                 Phone: (206) 553-7970
                                                   Fax: (206) 553-0882
15                                                 E-mail: thomas.everett@usdoj.gov

16

17

18

19

20

21

22

23



      COMPLAINT - 9                                                    UNITED STATES DEPARTMENT OF JUSTICE
                                                                               Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                     P.O. Box 386
                                                                                 Washington, DC 20044
                                                                                    (202) 616-0295
                                         Case 2:19-cv-00325 Document 1-1 Filed 03/05/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    CHRISTINE REEVES, also known as CHRISTINE NEWMAN, and
                                                                                                            VCARE USA LLC
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Snohomish
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Daniel K. Crane-Hirsch
Department of Justice, Consumer Protection Branch
PO Box 386, Washington, DC 20044-0386, 202-616-8242

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Anti-Fraud Injunction Statute
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/05/2019                                                              /s/ Daniel K. Crane-Hirsch
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 2:19-cv-00325 Document 1-2 Filed 03/05/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Western District
                                                   __________        of of
                                                              District  Washington
                                                                           __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                         Civil Action No. 2:19-cv-325
                                                                     )
 CHRISTINE REEVES, a/k/a CHRISTINE NEWMAN,                           )
                    and                                              )
              VCARE USA LLC,                                         )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Christine Reeves,also known as Christine Newman
                                           15606 Goldbar Dr.
                                           Gold Bar, WA 98251-9572




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Daniel K. Crane-Hirsch
                                           Consumer Protection Branch
                                           Department of Justice
                                           P.O. Box 386
                                           Washington, DC 20044-0386


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-00325 Document 1-2 Filed 03/05/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-325

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 2:19-cv-00325 Document 1-3 Filed 03/05/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Western District
                                                   __________        of of
                                                              District  Washington
                                                                           __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                         Civil Action No. 2:19-cv-325
                                                                     )
 CHRISTINE REEVES, a/k/a CHRISTINE NEWMAN,                           )
                    and                                              )
              VCARE USA LLC,                                         )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) VCare USA LLC
                                           15606 Goldbar Dr.
                                           Gold Bar, WA 98251-9572




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Daniel K. Crane-Hirsch
                                           Consumer Protection Branch
                                           Department of Justice
                                           P.O. Box 386
                                           Washington, DC 20044-0386


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-00325 Document 1-3 Filed 03/05/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-325

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
